DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “wherein the apex angle is 2β and β is less than 90° minus a solid-liquid contact angle” in lines 1-2, which is indefinite as the solid-liquid contact angel is not defined in the claims or the specification and will be interpreted as any solid-liquid contact angle. Further β being less than 90°, allows for the apex angle to be met by any angle. 
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McElgin (U.S. Patent No. 2,816,738).

Regarding claim 1, McElgin discloses an evaporator assembly (fig 3), comprising: 
an inlet header (10); 
an outlet header (14); 
an evaporator body (between the headers) extending from the inlet header to the outlet header, the evaporator body defining a channel (20) fluidly connected to the outlet header; a feed tube comprising: 
an adapter (24) fluidly connected to the inlet header; and 
a perforated tube (40) fluidly connected to the inlet header through the adapter, the perforated tube comprising a first end (see annotated fig 3 below) attached to the adapter, a second end (see annotated fig 3 below) opposite the first end, and a plurality of orifices (30) fluidly connecting the perforated tube to the channel, wherein the perforated tube extends within the channel (fig 3).

    PNG
    media_image1.png
    343
    775
    media_image1.png
    Greyscale


Regarding claim 2, McElgin further discloses wherein the second end of the perforated tube is located in the outlet header (see annotated fig 2 above).


6.	Claim(s) 1, 3-9, and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Labus (U.S. Patent No. 2,611,584).

Regarding claim 1, Labus discloses an evaporator assembly (figs 2 and 3, as nothing inhibits the use of the heat exchanger as an evaporator), comprising: 
an inlet header (14); 
an outlet header (20); 
an evaporator body (fig 2) extending from the inlet header to the outlet header, the evaporator body defining a channel (10) fluidly connected to the outlet header; a feed tube comprising: 
an adapter (see annotated fig 2 below) fluidly connected to the inlet header; and 
a perforated tube (8) fluidly connected to the inlet header through the adapter, the perforated tube comprising a first end (see annotated fig 2 below) attached to the adapter, a second end (see annotated fig 2 below) opposite the first end, and a plurality of orifices (9) fluidly connecting the perforated tube to the channel, wherein the perforated tube extends within the channel (fig 2).

    PNG
    media_image2.png
    446
    937
    media_image2.png
    Greyscale


	Regarding claim 3, Labus further discloses wherein the second end of the perforated tube is sealed off (at 25).

	Regarding claim 4, Labus further discloses wherein the plurality of orifices extend circumferentially around the perforated tube (see fig 3).

Regarding claim 5, Labus further discloses wherein the plurality of orifices extend longitudinally along a selected length of the perforated tube (see fig 2).

Regarding claim 6, Labus further discloses wherein the selected length is less than or equal to a length of the evaporator body (see fig 2).

Regarding claim 7, Labus further discloses wherein the plurality of orifices start proximate the adapter (see annotated fig 2 below) and terminate before the outlet header (20).

    PNG
    media_image2.png
    446
    937
    media_image2.png
    Greyscale


Regarding claim 8, Labus further discloses wherein the plurality of orifices extend helically around the perforated tube (as evident in figs 1 and 2). 

Regarding claim 9, Labus further discloses wherein the plurality of orifices (9) are arranged circumferentially around the perforated tube at a plurality of locations longitudinally along a selected length of the perforated tube (see figs 2 and 3).

Regarding claim 14, Labus further discloses wherein the adapter (see annotated fig 2 below) is configured to block working fluid from migrating from the channel into the inlet header (14).

    PNG
    media_image2.png
    446
    937
    media_image2.png
    Greyscale

Regarding claim 15, Labus discloses a feed tube for an evaporator assembly (figs 2 and 3), the feed tube comprising: 
an adapter (see annotated fig 2 below); and 
a perforated tube (8) connected to the adapter, the perforated tube comprising a first end (see annotated fig 2 below) attached to the adapter, a second end (see annotated fig 2 below) opposite the first end, and a plurality of orifices (9).


    PNG
    media_image2.png
    446
    937
    media_image2.png
    Greyscale


Regarding claim 16, Labus further discloses wherein the second end of the perforated tube is sealed off (at 25). 

Regarding claim 17, Labus further discloses wherein the plurality of orifices extend circumferentially around the perforated tube (see fig 3).

Regarding claim 18, Labus further discloses wherein the plurality of orifices extend longitudinally along a selected length of the perforated tube (see fig 2). 

Regarding claim 19, Labus further discloses wherein the plurality of orifices extend helically around the perforated tube (as evident in figs 2 and 3).

Regarding claim 20, Labus further discloses wherein the plurality of orifices are arranged circumferentially around the perforated tube at a plurality of locations longitudinally along a selected length of the perforated tube (see fig 2).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over McElgin as applied to claim 1 above, and further in view Moeller et al. (European Publication EP0210337A2, “Moeller”).

Regarding claim 10, McElgin discloses all previous claim limitations. However, McElgin does not explicitly disclose wherein the channel comprises grooves respectively delimited by first and second interior facing sidewalls of the evaporator body which form a base and an apex with an apex angle opposite the base and defined such that, for a fluid flow moving through the channel in a microgravity environment: 
a portion of the fluid flow in a liquid phase within a groove of the channel will move in the groove from the base to the apex, and 
a portion of the fluid flow in a vapor phase within a groove of the channel will move in the groove from the apex to the base.
Moeller, however, discloses a channel for an evaporator (fig 1) wherein the channel comprises grooves (7) respectively delimited by first and second interior facing sidewalls of the evaporator body which form a base and an apex with an apex angle opposite the base and defined such that, for a fluid flow moving through the channel in a microgravity (at via due to the carbon fibers 8) environment: 
a portion of the fluid flow in a liquid phase within a groove of the channel will move in the groove from the base to the apex (as the fluid moves in this direction, see ¶0010), and 
a portion of the fluid flow in a vapor phase within a groove of the channel will move in the groove from the apex to the base (¶0010). Moeller teaches that this allows for the channels to act as pumps which require no additional energy to move the fluid (¶0002). It would have been 

Regarding claim 11, the combination of McElgin and Moeller discloses all previous claim limitations. McElgin, as modified, further discloses wherein the groove circumferentially arrayed to extend outwardly from an open central region where the perforated tube is located (such as taught by Moeller, see fig 1).

Regarding claim 12, the combination of McElgin and Moeller discloses all previous claim limitations. McElgin, as modified, further discloses wherein the apex angle is 2β and β is less than 90° minus a solid-liquid contact angle (as the apex angle would have to be the case, see 112b indefiniteness rejection).

9.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Labus alone.

Regarding claim 13, Labus discloses all previous claim limitations. However, Labus does not explicitly disclose a fluid pump fluidly connected to the inlet header, the fluid pump being configured to deliver a working fluid at a selected pressure to maintain the working fluid through an entirety of the perforated tube. However, the use of fluid pumps in heat exchange systems is old and well known in the art for maintaining a pressure and it would have been 
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/            Primary Examiner, Art Unit 3763